 

 

 

 
  
    

rohe Tv

my itt SDNY ]

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

CVI INVESTMENTS, INC.,

MCALLY PILED ||

etki, BN ES 2h

ome any:

Plaintiff,
ORDER

-against-
19 Civ. 2960 (GBD)
STEVEN M. MARIANO,

Defendant.

GEORGE B. DANIELS, United States District Judge:
The status conference is adjourned from May 26, 2021 to June 29, 2021 at 9:45 am.
Dated: New York, New York

May 25, 2021
SO ORDERED.

¢ 3 q
ae, Z Bb D andes
GOR GHB. DANIELS
ited States District Judge

 

 
